DETAILED ACTION
1.	This Corrected Detailed Action replaces the Detailed Action mailed on 3/2/2020.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
3.	The amendments to the specification regarding the title received on January 21, 2021.  These amendments to the title are accepted.
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Monaco on February 23, 2021.
In the Claims
1. (Currently Amended) A terminal device that communicates with a base station device, the terminal station device comprising: 
a processing circuitry configured to set a first element regarding a subcarrier spacing for a given resource by higher layer signaling from the base station device; and
a transceiver configured to receive a synchronization signal and a broadcast channel, the synchronization signal or the broadcast channel being transmitted by a subcarrier spacing determined based on the first element, 
or the broadcast channel is determined by a second element regarding a fixed subcarrier spacing, and
wherein the subcarrier spacing of the second element is less than or equal to the subcarrier spacing of the first element.
2. (Cancelled)
10. (Currently Amended) A base station device that communicates with a terminal device, the base station device comprising: 
a processing circuitry configured to set a first element regarding a subcarrier spacing for a given resource by higher layer signaling of a higher layer to the terminal device; and 
a transceiver configured to transmit synchronization signal and a broadcast channel, 
the synchronization signal or the broadcast channel being transmitted by a subcarrier spacing determined based on the first element, 
wherein a resource mapping of the synchronization signal or the broadcast channel is determined by a second element regarding a fixed subcarrier spacing and
wherein the subcarrier spacing of the second element is less than or equal to the subcarrier spacing of the first element. 

11. (Currently Amended) A communication method that is used in a terminal device communicating with a base station device, the communication method comprising:
setting a first element regarding a subcarrier spacing for a given resource by higher laver signaling from the base station device; and 
or the broadcast channel being transmitted by a subcarrier spacing determined based on the first element, 
wherein a resource mapping of the synchronization signal or the broadcast channel is determined by a second element regarding a fixed subcarrier spacing and
wherein the subcarrier spacing of the second element is less than or equal to the subcarrier spacing of the first element. 

12. (Currently Amended) A communication method that is used in a base station device communicating with a terminal device, the communication method comprising: 5Application No. 16/088,567 
setting a first element regarding a subcarrier spacing for a given resource by higher layer signaling of a higher layer to the terminal device; and 
transmitting a synchronization signal and a broadcast channel, the synchronization signal or the broadcast channel being transmitted by a subcarrier spacing determined based on the first element, 
wherein a resource mapping of the synchronization signal or the broadcast channel is determined by a second element regarding a fixed subcarrier spacing and
wherein the subcarrier spacing of the second element is less than or equal to the subcarrier spacing of the first element.

13. (New) The base station according to claim 10, wherein the subcarrier spacing of the second element is 15kHz.

15. (New) The communication method according to claim 12, wherein the subcarrier spacing of the second element is 15kHz.
Allowable Subject Matter
 5.	Claims 1 and 10-12 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, R2-162785 (“Control Plane Aspect for Interworking between NR and LTE”, April 11th-15th, 2016) teaches “all configurations/reconfigurations are provided/sent to UE by MeNB” (Section 2.2.2, page 2), in view of Zhang et al. (U.S. Patent Application Publication # 2018/0146404 A1) teach a UE computer hardware architecture. (Fig.1 @ 400, Fig.5) and R1-162157 (“Overview of 5G frame structure”, April 11-15, 2016) teach a flexible frame structure having a different number of symbols per TTI or per subframe (Fig(s).2-3, Section 3.1, page 2), fail to disclose: “wherein a resource mapping of the synchronization signal or the broadcast channel is determined by a second element regarding a fixed subcarrier spacing, and
wherein the subcarrier spacing of the second element is less than or equal to the subcarrier spacing of the first element.” Also, the examiner submits that the above limitations are not taken alone but are viewed in 
Claims 3 are also allowed by virtue of their dependency on claim 1.
Regarding claim 10, the best prior art found during the examination of the present, R2-162785 (“Control Plane Aspect for Interworking between NR and LTE”, April 11th-15th, 2016) teaches “all configurations/reconfigurations are provided/sent to UE by MeNB” (Section 2.2.2, page 2), in view of Zhang et al. (U.S. Patent Application Publication # 2018/0146404 A1) teach a base station computer hardware architecture. (Fig.1 @ 200 and 300, Fig.5), and R1-162157 (“Overview of 5G frame structure”, April 11-15, 2016) teach a flexible frame structure having a different number of symbols per TTI or per subframe (Fig(s).2-3, Section 3.1, page 2), fail to disclose: “wherein a resource mapping of the synchronization signal or the broadcast channel is determined by a second element regarding a fixed subcarrier spacing and
wherein the subcarrier spacing of the second element is less than or equal to the subcarrier spacing of the first element.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 13 are also allowed by virtue of their dependency on claim 10.
Regarding claim 11, the best prior art found during the examination of the present, R2-162785 (“Control Plane Aspect for Interworking between NR and LTE”, April 11th-15th, 2016) teaches “all configurations/reconfigurations are provided/sent to UE by MeNB” (Section 2.2.2, page 2), in view of Zhang et al. (U.S. Patent Application Publication # 2018/0146404 A1) teach a UE computer hardware architecture. (Fig.1 @ 400, Fig.5) and R1-162157 (“Overview of 5G frame structure”, April 11-15, 2016) teach a flexible frame structure having a different number of symbols per TTI or per subframe (Fig(s).2-3, Section 3.1, page 2), fail to disclose: “wherein a resource mapping of the synchronization signal or the broadcast channel is determined by a second element regarding a fixed subcarrier spacing and
wherein the subcarrier spacing of the second element is less than or equal to the subcarrier spacing of the first element.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 14 are also allowed by virtue of their dependency on claim 11.
Regarding claim 12, the best prior art found during the examination of the present, R2-162785 (“Control Plane Aspect for Interworking between NR and LTE”, April 11th-15th, 2016) teaches “all configurations/reconfigurations are provided/sent to UE by MeNB” (Section 2.2.2, page 2) in view of Zhang et al. (U.S. Patent Application Publication # 2018/0146404 A1) teach a base station computer hardware architecture. (Fig.1 @ 200 and 300, Fig.5) and R1-162157 (“Overview of 5G frame structure”, April 11-15, 2016) teach a flexible frame structure having a different number of symbols per TTI or per subframe (Fig(s).2-3, Section 3.1, wherein a resource mapping of the synchronization signal or the broadcast channel is determined by a second element regarding a fixed subcarrier spacing and
wherein the subcarrier spacing of the second element is less than or equal to the subcarrier spacing of the first element.” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 15 are also allowed by virtue of their dependency on claim 12.
Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 19, 2021